Citation Nr: 0106030	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-25 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for service 
connected deformity of the left hand little finger, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a May 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO) which denied the 
benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Service connected deformity of the left hand little 
finger is currently manifested as extremely unfavorable 
ankylosis, equivalent to amputation of the little finger at 
the proximal interphalangeal joint or proximal thereto, 
without metacarpal resection.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for a deformity of the left hand little finger have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 
5156 and 5227 (2000).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a disability 
evaluation in excess of 10 percent for a deformity of the 
left hand little finger pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5156.  Specifically, the veteran asserts that 
his disability should be evaluated as 20 percent disabling 
because of pain in his left hand little finger.  The veteran 
also indicates that the pain is worse in the cold weather, 
such that he must take an anti-inflammatory in order to 
function.

As a preliminary note, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.SC. §§ 5102, 5103, 5103A, and 
5107).  In that regard, the Board notes that VA fulfilled its 
duty to assist the veteran by obtaining and fully developing 
all relevant evidence necessary for an equitable distribution 
of the issue on appeal.  The veteran's service medical 
records have been obtained, all available VA medical records 
have been obtained, and the veteran has been afforded 
adequate VA examinations.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 U.S.C.A. § 4.3 (2000).

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1 (2000).  Nevertheless, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2000); see 
also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Historically, an October 1966 rating decision granted the 
veteran service connection and assigned a 10 percent 
disability evaluation for deformity of the little finger, 
left hand incurred during active duty in July 1943.  The 10 
percent disability evaluation was continued in an April 1969 
rating decision, and again in rating decisions dated November 
1997 and May 1999.  The veteran was afforded a VA examination 
prior to all of the rating decisions.  Additionally, prior to 
the May 1999 rating decision, the veteran's VA medical 
records, dated April 1998 to December 1998, were reviewed.

The veteran filed a Notice of Disagreement with regard to the 
May 1999 rating decision, wherein the veteran indicated that 
he experienced a great deal of pain in his little finger, 
especially during the winter months, requiring him to take an 
anti-inflammatory in order to function.  The RO issued a 
Statement of the Case, and this appeal followed.

Both the October 1997 and March 1999 VA examination reports 
show that the veteran complained of pain, particularly during 
the winter months, in the left hand little finger.  According 
to the veteran, cold and outside activity aggravate the 
condition and caused his finger to become stiff.  The veteran 
described his injury in service and that he rejoined the work 
force, not allowing the finger deformity to impede his 
employment.  He was noted to be right handed.  Grip strength 
was described as 4/5 bilaterally and sustained against 
moderate resistance.  Grip strength of the little finger was 
1/5 to mild to  moderate resistance.  X-rays taken at the 
October 1997 examination show osteoporosis and deformity 
involving the base of the middle phalanx of the little finger 
with adjacent distortion of the proximal interphalangeal 
joint.  The examiner, in the March 1999 examination, stated 
that the veteran has a one centimeter calcification on the 
left outer lateral side of his little finger.  He was able to 
grasp; however, passive range of motion of the left hand 
little finger was to 90 degrees, with normal being 180 
degrees.  The veteran expressed no problems with his 
activities of daily living or daily living and took anti 
inflammation for pain during the winter to relieve his 
discomfort.  The March 1999 x-rays showed sclerotic changes 
with irregularity at the proximal interphalangeal joint, and 
the radiology report stated that there was no evidence of 
osteomyelitis.  The veteran's service medical records and VA 
medical records dated April 1998 through December 1998 also 
have been associated with the claims file.  The Board notes 
that the veteran's service medical records show the left hand 
little finger deformity and that VA medical records are 
negative as to complaints or treatment involving the 
veteran's left hand little finger.

As previously indicated, the rating decision issued in May 
1999 continued to evaluate the veteran's deformity of the 
left hand little finger as being 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 
5156.  Under Diagnostic Code 5227, extremely unfavorable 
ankylosis of an individual finger is rated as an amputation 
under Diagnostic Codes 5152 through 5156.  A 10 percent 
disability evaluation is assigned under Diagnostic Code 5156 
for amputation of the little finger without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto.  A 20 percent disability evaluation is assigned 
under this code for amputation of the little finger with 
metacarpal resection with more than one-half the bone lost.  

Upon reviewing the rating criteria in relation to the 
veteran's deformity of the left hand little finger, the Board 
finds that the veteran's disability picture is most 
consistent with the currently assigned 10 percent disability 
evaluation and that an increased disability evaluation is not 
warranted.  The objective clinical evidence of record does 
not show that the veteran had a metacarpal resection with 
more than one-half the bone lost, and thus does not warrant a 
20 percent disability evaluation under Diagnostic Code 5156.  
Rather, the veteran's symptomatology with limitation of 
motion and loss of grip strength in the finger has been rated 
as most closely fitting within the criteria for the 10 
percent evaluation, assigned by the RO.  The veteran has been 
evaluated as having extremely unfavorable ankylosis, as 
demonstrated by the veteran's limited range of motion, one 
centimeter calcification, sclerotic changes with irregularity 
of at the proximal interphalangeal joint, and osteoporosis of 
his little finger and loss of finger grip strength.  For 
rating purposes, this ankylosis is rated as equivalent to an 
amputation without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto.  However, there 
has been no actual amputation and a higher evaluation based 
on resection or by analogy to resection is not supported by 
the evidence.  

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for deformity 
of the left hand little finger, the Board has also considered 
whether the veteran is entitled to a higher disability 
evaluation on the basis of function loss due to pain pursuant 
to DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the 
veteran's left hand little finger is symptomatic, and he 
reports experiencing pain of 7 on a scale of 1 to 10 during 
the winter months for which he took anti inflammatory 
medication.  The veteran is able to grasp, with loss of 
finger strength and limited passive range of motion.  There 
is no objective, clinical indication that the veteran's 
symptoms result in any additional functional limitation to a 
degree that would support a rating in excess of the current 
10 percent disability rating.  It is also observed that he 
has been rated by analogy to ankylosis which is based on the 
absence of motion.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2000).  In this regard, the Board finds that 
there has been no showing by the veteran that the deformity 
of his left hand little finger, standing alone, resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Indeed, the veteran reported during his October 1997 
examination that he did not let his finger deformity impede 
his employment.  Rather, it appears from the record that the 
veteran reports no restrictions of his daily activities as a 
result of the deformity of his left hand little finger. 
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the disability.  The Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
The Board does not find that the veteran's case outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  Referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).  


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for deformity of the left hand little finger is 
denied.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

